Exhibit 99.1 METTLER-TOLEDO INTERNATIONAL INC. REPORTS SECOND QUARTER 2008 RESULTS - - Excellent Local Currency Sales Growth - EPS Outlook Increased for 2008 - - COLUMBUS, Ohio, USA – July 24, 2008 – Mettler-Toledo International Inc. (NYSE: MTD) today announced second quarter results for 2008.Here are the highlights: · Sales growth in local currency was 11%.Reported sales growth was 20%, which included a 9% currency benefit. · Net earnings per diluted share as reported (EPS) were $1.38, an increase of 29% over the second quarter 2007 amount of $1.07.Adjusted EPS was $1.40, an increase of 28% over the prior year amount of $1.09.Adjusted EPS is a non-GAAP measure, and a reconciliation to EPS is provided on the last page of the attached schedules. · Projected 2008 EPS is estimated at $5.53 to $5.63.Adjusted EPS is also estimated at $5.53 to $5.63 and excludes $0.07 for purchased intangibles amortization expense and a $0.07 gain for a discrete tax item. Second Quarter Results Olivier Filliol, President and Chief Executive Officer, stated, “We saw continued solid demand in our markets in the quarter.Our excellent local currency sales growth was broad-based and exceeded our expectations.We are very pleased with the resulting strong growth in operating profit and EPS.” EPS was $1.38, an increase of 29% over the prior year amount of $1.07.Adjusted EPS was $1.40, an increase of 28% over the prior year amount of $1.09. Sales were $515.6 million, compared with $430.5 million in the prior year, an increase of 11% in local currency sales.Reported sales growth was 20%, which included a 9% currency benefit.By region, local currency sales growth was 10% in Europe, 6% in the Americas and 22% in Asia / Rest of World.Adjusted operating income amounted to $75.2 million, an 18% increase over the prior year amount of $63.8 million. Cash flow from operations was $76.6 million, compared with $60.6 million in 2007.The Company repurchased 585,400 shares of its stock for $58.3 million during the quarter. Six-Month Results EPS was $2.44, an increase of 32% over the prior year amount of $1.85.Adjusted EPS was $2.41, an increase of 28% over the prior year amount of $1.88. Sales were $954.6 million, compared with $818.3 million in the prior year, an increase of 8% in local currency sales.Reported sales growth was 17%, which included a 9% currency benefit.By region, local currency sales growth was 7% in Europe, 3% in the Americas and 20% in Asia / Rest of World.Adjusted operating income amounted to $133.5 million, a 19% increase over the prior year amount of $112.5 million. Cash flow from operations was $84.8 million, compared with $92.9 million in 2007.The Company repurchased 1.5 million shares of its stock for $153.9 million during the period. Outlook Raised The Company believes that its local currency sales growth in 2008 will be in the 6% to 8% range and estimates that 2008 EPS will be in the range of $5.53 to Adjusted 2008 EPS is also estimated in the range of $5.53 to $5.63 and represents a 17% to 19% increase over 2007.Previously the Company provided guidance for Adjusted 2008 EPS in the range of $5.43 to $5.53.Adjusted 2008
